UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No.o Post-Effective Amendment No. 148x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Unified Series Trust (Exact Name of Registrant as Specified In Charter) 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46208 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 917-7000 Melissa K. Gallagher President 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 (Name and Address of Agent for Service) Copies to: Dee Anne Sjögren, Esq. Thompson Coburn LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 It is proposed that this filing will become effective:  immediately upon filing pursuant to paragraph (b)  on (date) pursuant to paragraph (b) x60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment Appleseed Fund Investor Class Shares ( APPLX ) Institutional Class Shares () PROSPECTUS , 2010 INVESTMENT OBJECTIVE: Long-Term Capital Appreciation 21 S. Clark Street Suite 3325 Chicago, IL60603 (800) 470-1029 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY SECTION 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance 5 Portfolio Management 7 Purchase and Sale of Fund Shares 7 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 ADDITIONAL INFORMATION ABOUT THE FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 8 Principal Investment Strategies of the Fund 8 Principal Risks of Investing in the Fund 9 Portfolio Holdings 13 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND 13 Adviser 13 Portfolio Managers 14 ACCOUNT INFORMATION 16 How to Buy Shares 16 How to Redeem Shares 20 Determination of Net Asset Value 23 Dividends, Distributions, and Taxes 24 FINANCIAL HIGHLIGHTS 26 PRIVACY POLICY 28 FOR MORE INFORMATION 29 SUMMARY SECTION Investment Objective The investment objective of the Appleseed Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Class Institutional Class Redemption Fee(as a percentage of the amount redeemed within 90 days of purchase) 2.00 % % Annual Fund Operating Expenses(expenses that you pay each year as a percentage of the value of your investment) Management Fee % % Distribution (12b-1) Fees NONE NONE Other Expenses 1.27 % 1 % 2 Acquired Fund Fees and Expenses % % Total Annual Fund Operating Expenses % % Fee Waiver/Expense Reimbursement 3 (1.03%
